282 F.2d 838
John F. ENGLISH et al., Appellants,v.John CUNNINGHAM et al., Appellees.
No. 15465.
United States Court of Appeals District of Columbia Circuit.
Argued May 9, 1960.
Decided June 14, 1960.

Mr. Raymond W. Bergan, Washington, D. C., with whom Mr. Edward Bennett Williams, Washington, D. C., was on the brief, for appellants.
Mr. Howard P. Willens, Washington, D. C., with whom Mr. Herbert J. Miller, Jr., Washington, D. C., was on the brief, for Board of Monitors. Messrs. Raymond G. Larroca and Martin F. O'Donoghue, Washington, D. C., also entered appearances for Board of Monitors.
Mr. Godfrey P. Schmidt, New York City, entered an appearance for appellees except Cunningham.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
This case came on for consideration on the original record and was argued by counsel.


2
Being of opinion that the order of the District Court of November 10, 1959, authorizing the Board of Monitors to utilize all necessary discovery processes to examine all persons who may have knowledge concerning the disappearance of certain accounting records referred to in said order, or knowledge or information concerning the failure properly to safeguard such records, and to examine all documents bearing on such disappearance, provided the Board of Monitors obtain approval of the District Court prior to instituting any of the above discovery procedures and provided the Board of Monitors render a comprehensive report to the District Court on the matter, is an order which in context is not final or appealable under the Judicial Code, it is ordered by the Court the appeal is dismissed for lack of jurisdiction.